Exhibit 10.21A


AMENDMENT TO RETENTION AGREEMENT


This Amendment to the Retention Agreement is entered into on this 23rd day of
December, 2005, by and between JAMES F. SMITH (“Executive”) and APHTON
CORPORATION (the “Company”).
 
WHEREAS, the Company and the Executive entered into a Retention Agreement (the
“Retention Agreement”) on the 12th day of August, 2005; and
 
WHEREAS, the Company paid fifty percent (50%) of the Retention Bonus to the
Executive pursuant to Section 3.A. of the Retention Agreement; and
 
WHEREAS, the Company and the Executive have determined that due to changed
circumstances of the Company, it is in the best interests of the Company and the
Executive to amend the Retention Agreement in certain respects; and
 
NOW, THEREFORE, in consideration of their mutual promises in the Retention
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, amend the Retention Agreement as follows:
 

1.  
Modification of Retention Bonus.

 

a.  
The parties hereby agree that the aggregate amount of Retention Bonus payable
under the Retention Agreement shall be amended to be $168,000.00 (the “Amended
Bonus”); which sum represents that portion of the Retention Bonus previously
earned by the Executive and timely paid by the Company pursuant to Section 3.A
of the Retention Agreement as of the date of this Amendment. No further
percentages of the Retention Bonus delineated in the Retention Agreement or any
additional Retention Bonus of any kind shall be earned by the Executive nor
become payable by the Company under the Retention Agreement.

 

b.  
Any references to amounts above the Amended Bonus that may be earned or become
payable in the Retention Agreement, including any such references in Section 3,
are hereby deleted.

 

2.  
Amendment of Retention Date in Section 2. 

 

a.  
The parties hereby agree that the Executive shall only be required to stay
through the earlier of (i) March 16, 2006 or (ii) the date the Company files its
annual report on Form 10-K with the Securities and Exchange Commission.

 

b.  
In order to effect the above agreement, the first sentence of the first
paragraph of Section 2 is hereby deleted in its entirety and the remainder of
the paragraph is amended and restated by deleting the text appearing therein in
its entirety and inserting the following text in lieu thereof:

 

 


--------------------------------------------------------------------------------



If the Executive does not remain continuously employed with the Company from the
date of this Amendment through the earlier of (i) March 16, 2006 or (ii) the
date the Company files its annual report on Form 10-K with the Securities and
Exchange Commission, the Executive must pay to the Company, within ten (10)
business days of the last date of the Executive’s employment, an amount equal to
that portion of the Retention Bonus the Company has paid to the Executive
pursuant to the Retention Agreement minus any Withholdings (as defined in the
Retention Agreement); provided, however, that if the effect of any such
repayment results in the Executive having a tax credit with respect to any
federal, state and/or local taxes previously paid, then Executive shall also
have the obligation to pay the Company the amount of any such credit.
 

c.  
The second paragraph of Section 2 remains unchanged.

 

 
3.
Section 5.C., Entire Agreement/Amendments, of the Retention Agreement is hereby
amended and restated by deleting the text appearing therein in its entirety and
inserting the following text in lieu thereof:

 
The Retention Agreement, as amended by this Amendment, and the Employment
Agreement contain the entire understanding of the parties with respect to the
employment of the Executive by the Company and supersede any other agreements
(oral or written) between the Company and the Executive with respect thereto.
There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter of the
Executive’s employment by the Company other than those expressly set forth in
the Retention Agreement, as amended by this Amendment, and the Employment
Agreement. Neither the Retention Agreement nor this Amendment may be altered,
modified, or amended except by written instrument signed by the parties hereto.
 


4. All terms of the Retention Agreement not amended herein remain in full force
and effect.
 


[SIGNATURE PAGE FOLLOWS]
 

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

 EXECUTIVE      APHTON CORPORATION /s/ JAMES F. SMITH     /s/ PATRICK T. MOONEY,
M.D.

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

James F. Smith
Chief Financial Officer     Patrick T. Mooney
Chief Executive Officer




 

